Citation Nr: 0504119	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  03-22 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from August 1959 to 
August 1963.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO denied entitlement to service 
connection for bilateral hearing loss and tinnitus.  

The veteran testified at a hearing before a Decision Review 
Officer at the RO in September 2003 in connection with his 
appeal.  A transcript of the hearing was prepared and has 
been placed in the appellate record.  

In April 2004 the Board remanded the appeal to the RO for 
additional evidentiary development consisting of a current VA 
audiology examination.  After completion of the actions 
requested, the RO continued its prior denial of service 
connection for both disabilities at issue and returned the 
case to the Board for further review on appeal.  


FINDINGS OF FACT

1.  A hearing loss in either ear was not shown in active 
service or for many years thereafter; nor was sensorineural 
hearing loss shown disabling to a compensable degree during 
the first post service year.

2.  The competent and probative evidence of record 
establishes that post service diagnosed bilateral hearing 
loss has not been linked to service on any basis.

3.  Tinnitus was not shown in active service or for many 
years thereafter.

4.  The competent and probative medical evidence of record 
establishes the post service diagnosed tinnitus has not been 
linked to service on any basis.  



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service; nor may service connection be 
presumed for sensorineural hearing loss.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107, 7104 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 
(2004).  

2.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 
7104 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter -- Duties to Notify & to Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  It appears that the VCAA is applicable to the 
issue on appeal because the veteran's claim was received 
after November 9, 2000, the effective date of the new law.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply and 
which evidence VA will obtain on his or her behalf, and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  




In the present case, the May 2002 rating decision, the 
November 2003 Statement of the Case and the October 2004 
Supplemental Statement of the Case cite the law and 
regulations that are applicable to the appeal and explain why 
the RO denied the claim.  The Supplemental Statement of the 
Case sets forth the text of the VCAA regulations.  

In addition, in May 2002, December 2002, April 2004 and 
September 2004 the RO sent the veteran letters that explained 
the expanded VA notification and duty to assist obligations 
under the VCAA.  The letters advised him that private or VA 
medical records would be obtained if he provided the names 
and addresses of all sources of treatment and the 
approximate dates of treatment.  

The letters explained that VA would help him obtain evidence 
such as medical records, employment records, or records from 
Federal agencies if he furnished enough information to 
enable VA to request them.  

The forms required to authorize the release of private 
medical records to VA were provided.  The letters served to 
put the veteran on notice of the applicability and effect of 
the VCAA and of his rights and responsibilities under the 
law.  

The decision of the United States Court of Appeals for 
Veterans Claims (CAVC) in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) (usually the RO) 
decision on a claim for VA benefits.  

In this case, the timing of the May 2002 VCAA notice letter 
was sent before the initial RO adjudication of the veteran's 
claims, and thus complied with the express requirements of 
the law as found by the CAVC in Pelegrini II.  

With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  

The new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  The veteran 
has been afforded numerous opportunities to submit additional 
evidence.  In this case, although the VCAA notice letters 
that were provided to the appellant did not contain the 
"fourth element," the Board finds that the veteran did have 
actual notice of the obligation to submit all relevant 
evidence to VA, as evidenced by his December 2003 statement 
that he had no further evidence to submit.  

The Board finds that in the context of the entire record, the 
content requirements for a VCAA notice have been amply 
satisfied by the above notifications.  

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The record reflects that the relevant evidence in this case 
has been developed to the extent possible.  All available 
relevant Government documents have been obtained.  The record 
does not identify any additional Government or private 
records which have not been obtained or for which reasonable 
procurements efforts have not been made.  The veteran has 
been afforded a VA audiology examination in connection with 
his claim for service connection for hearing loss and 
tinnitus.  



Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law and no further actions pursuant 
to the VCAA need be undertaken on the veteran's behalf.  
Adjudication of the claim may proceed, consistent with the 
VCAA.  

In the circumstances of this case, no further procedural or 
evidentiary development would serve any useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  


Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).


Where a veteran served continuously for 90 days or more 
during a period of war, or peacetime service after December 
31, 1946, and organic disease of the nervous system to 
include sensorineural hearing loss becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service to include a pre-existing chronic 
disease, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West  2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).

A hearing deficit recognizable as a hearing loss disability 
for VA compensation purposes is defined in 38 C.F.R. §§3.385 
(2004) as follows:  

For the purpose of applying the laws 
administered by VA, impaired hearing 
will be considered to be a disability 
when the auditory threshold in any of 
the frequencies 500, 1,000, 2,000, 
3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds 
for at least three of the frequencies 
500, 1,000, 2,000, 3,000, and 4,000 
Hertz is 26 decibels or greater; or when 
the speech recognition scores using the 
Maryland CNC Test are less than 94 
percent.  

The CAVC has further held that 38 C.F.R. § 3.385, "does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at separation from service."  Hensley v. Brown, 5 Vet. App. 
155, 159 (1993).

As stated by the CAVC, "[i]f evidence should sufficiently 
demonstrate a medical relationship between the veteran's in 
service exposure to loud noise and his current disability, it 
would follow that the veteran incurred an injury in service; 
the requirements of § 1110 would be satisfied."  Id. at 160 
(citing Godfrey v. Derwinski, 2 Vet. App. 352 (1992)).



Where the regulatory threshold requirements for impaired 
hearing are not met until several years after service 
separation, the Board observes that the record must establish 
exposure to disease or injury during active military service, 
which would adversely affect the veteran's auditory system, 
post-service audiological findings that meet the criteria of 
38 C.F.R. § 3.385 and a causal relationship between his 
hearing loss and service for service connected benefits to be 
granted.  

In applying these criteria, the threshold for normal hearing 
is from 0 to 20 decibels; higher threshold levels indicate 
some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 
155 (1993) (citing Current Medical Diagnosis & Treatment at 
110-11, Stephen A. Schroeder et al. Eds., 1988)).  The level 
of hearing deficit required to establish a hearing loss 
disability for VA purposes is greater than the degree of 
hearing loss establishing the outer limits of normal hearing 
under the Hensley definition.  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2004).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity. When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2004), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

A lay person is competent to testify only as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  

A layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a lay person's observation is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary bass for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Factual Background

Service medical records show that the veteran's hearing was 
tested on examinations for entrance into and separation from 
active duty, and that his hearing was reported as 15/15 on 
both occasions.  Service medical records contain no reference 
to complaints or findings of hearing loss or tinnitus or to 
exposure to acoustic trauma.  While on active duty the 
veteran served aboard the USS Procyon (AF-61).  

The veteran's original claim for disability compensation was 
received in March 2002.  He listed hearing loss and tinnitus 
as the disabilities for which he sought service connection.  

In May 2003 in support of his claim the veteran submitted a 
statement from a private physician who reported that an 
audiology examination in March 1988 had shown pure tone 
thresholds of 25, 30, 45, 80 and 70 decibels in the right ear 
at 500, 1000, 2000, 4000 and 8000 hertz, respectively, and of 
40, 35, 40, 80 and 60 decibels in the left ear at the same 
frequencies.  These findings were characterized as "mildly 
consistent with sensorineural hearing loss."  

The veteran testified at his hearing at the RO that he had 
served as a "radio man" in service keeping communications 
going in and out, mostly by Morse code and teletype, with 
very little voice transmission.  In this capacity he wore a 
headset eight hours per day monitoring messages that had lots 
of static and high-pitched tones.  He related that he had to 
turn the volume up high to hear the messages over the static, 
which was very loud.  He described an incident involving 
exposure to acoustic trauma from a gun blast on his ship, 
after which he experienced hearing loss and tinnitus for 
several days.  He dated the onset of tinnitus to this 
incident.  He stated that after service his work as an 
electrician had involved very little exposure to noise.  

The veteran had a VA ear examination in October 2004.  He 
stated that after his hearing was tested at separation from 
service he was told that everything was all right.  He 
related that he had been unable to hear in both ears for 
about 20 years and that his hearing defect was gradually 
getting worse.  He did not use hearing aids and had been told 
that they would not help him any more.  

On referral for audiology testing, the veteran related that 
he had first noticed hearing loss and tinnitus in the 1980s.  
He reported difficulty understanding speech in most 
situations.  He described constant bilateral tinnitus that 
did not affect daily living or sleep.  He stated that 
vocational noise exposure was minimal occupationally as an 
electrician, but that recreational noise exposure had been 
substantial as a hunter for many years without ear protection 
until recently.  

On examination the pure tone thresholds at 500, 1000, 2000, 
3000 and 4000 hertz were 35, 40, 50, 65 and 80 decibels in 
the right ear and 30, 40, 50, 70 and 80 decibels in the left 
ear at the same frequencies, respectively.  The speech 
reception scores were 70 percent bilaterally.  The 
audiologist expressed the opinion that since the MOS 
(military occupational specialty) of radio operator was not 
an intensive sound level position, and since hearing loss and 
tinnitus were not noticed until 20 years after service, it 
was less likely than not that they were the result of 
military service.  


Analysis

The CAVC has held that to establish service connection for a 
disability, the evidence must show (1) the existence of a 
current disability; (2) the existence of a disease or injury 
in service and, (3) a relationship or nexus between the 
current disability and any injury or disease during service.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Pond v. West, 12 
Vet. App. 341, 346 (1999).  

Bilateral hearing loss of such degree as to constitute a 
hearing loss disability for VA purposes within the meaning of 
38 C.F.R. § 3.385 was demonstrated at the October 2004 VA 
audiology examination, and the March 1988 report from a 
private examiner can also be accepted as proof of such 
disability, even though the test was not performed in 
accordance with VA specifications.  Accordingly, the first of 
the above requirements is met.  

As to the second requirement, the record contains no 
documentation of a hearing deficit during service, and 
hearing acuity was reported as normal on examination for 
separation.  However, the absence of in-service evidence of 
hearing disability (i.e., one meeting the requirements of 
section 3.385) is not always fatal to a service connection 
claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Evidence of a current hearing loss disability and a medically 
sound basis for attributing that disability to service may 
serve as a basis for a grant of service connection for 
hearing loss where there is credible evidence of acoustic 
trauma due to significant noise exposure in service, together 
with post-service audiometric findings meeting the regulatory 
requirements for hearing loss disability for VA purposes, and 
a medically sound basis upon which to attribute the post-
service findings to the injury in service (as opposed to 
intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).  

In the present case, the veteran's claim of exposure to 
acoustic trauma in service in the form of loud radio static 
associated with radio communications is uncorroborated in the 
record.  No evidence has been submitted to show that noise 
exposure of the severity reported by the veteran is an 
inherent part of the duty he has described.  The VA 
audiologist who examined the veteran in October 2004 did not 
consider the assignment as a radio operator to entail 
substantial noise exposure.  It must be assumed that the 
examiner, as a medical professional, is familiar with the 
extent to which the various types of acoustic trauma would 
result in the subsequent development of hearing loss and 
tinnitus.  

The occurrence of noise exposure in the form of a gun blast 
on board the veteran's ship is also undocumented.  The 
veteran concedes that to his knowledge the medical corpsman 
who reportedly treated him after the incident made no written 
record, and at this point there would seem to be no hope of 
obtaining any other form of documentation regarding the 
event.  

The question of whether there is a nexus between the 
postservice hearing loss and service for the purpose of 
satisfying Hickson element three is medical in nature.  It is 
well established under the law that where a medical question 
is raised, medical evidence is required to resolve it.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Board may 
not reject medical opinions based on its own medical 
judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also 
Colvin v. Derwinski, 1 Vet. App 171 (1991).  




The weight of a medical opinion is diminished where that 
opinion is ambivalent, based on an inaccurate factual 
premise, based on an examination of limited scope, or where 
the basis for the opinion is not stated.  See Reonal v. 
Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 
140 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  

The Board finds that the opinion of the VA audiologist has 
great probative value and must be accepted as the basis for 
deciding this appeal.  It is based on careful and 
comprehensive reviews of the entire file, the pertinent 
portions of which were cited in the report.  By contrast, 
there is no competent or probative contrary medical evidence 
that would tend to suggest an affirmative link between 
service and hearing loss.  

The veteran's own allegations regarding the cause of his 
hearing loss disability have no probative value and are 
entitled to no weight in deciding the claim.  As a general 
rule, lay assertions regarding medical matters such as 
diagnosis or etiology of a disability have no probative value 
since lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Voerth v. West, 13 Vet. App. 117 (1999); Bostain v. 
West, 11 Vet. App. 124, 127 (1998) ("lay testimony . . . is 
not competent to establish, and therefore not probative of, a 
medical nexus").  The CAVC has specifically held that "[l]ay 
hypothesizing, particularly in the absence of any supporting 
medical authority, serves no constructive purpose and cannot 
be considered by the Board."  Hyder v. Derwinski, 1 Vet. 
App. 221, 222 (1991).  

The same analysis applies to the claim for service connection 
for tinnitus.  There is no record of the claimed acoustic 
trauma during service, and the veteran's self-reported 
history of ringing in the ears since the reported blast 
incident in service was not clinically documented during 
service.  


The earliest report of tinnitus in a clinical setting dates 
from 1994, more than 50 years after separation from service.  
In the absence of recorded complaints of tinnitus during 
service or for an extended period thereafter, the only 
evidence of the existence of tinnitus during service is the 
veteran's self-reported history.  

The veteran's statements concerning the existence of tinnitus 
in service falls within the range of assertions that may be 
properly accepted as competent lay evidence.  See Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  

However, the Board finds that such statements are not 
credible in light of all of the evidence of record.  Even if 
the occurrence of acoustic trauma in service were conceded, 
the contemporaneous evidence in the form of the negative 
separation examination and the opinion of the VA audiologist 
is against the claim and is entitled to great weight.  

Moreover, the record also suggests intercurrent acoustic 
trauma due to hunting and the veteran is not competent to 
differentiate the effect of such trauma from the effect of 
service-related acoustic trauma.  

In addition, it must be assumed that if hearing loss and 
tinnitus had been present constantly since service, the 
veteran would have reported them to a clinician at some 
point.  Likewise, it is relevant that the veteran did not 
file his claim for service connection for this disorder until 
2002.  

The delay in asserting a claim may be regarded as negative 
evidence that weighs against the claim.  See Shaw v. 
Principi, 3 Vet. App. 365 (1992).  

A preponderance of the evidence of record is therefore 
against the veteran's claim for service connection for 
bilateral hearing loss and tinnitus.  When a preponderance of 
the evidence is against a claim, the benefit of the doubt 
rule does not apply and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002).  



ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for tinnitus is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


